Detailed Action
 
Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
	The certified priority documents have not been received, therefore priority has not been granted. No application for design patent shall be entitled to the right of priority under 35 U.S.C. 119(b) and 37 CFR 1.55 unless a claim therefor and a certified copy of the original foreign application, specification and drawings upon which it is based are filed in the United States Patent and Trademark Office before the issue fee is paid, or at such time during the pendency of the application as required by the Director not earlier than six (6) months after the filing of the application in this country. Such certification shall be made by the Patent Office, or other proper authority of the foreign country in which filed, and show the date of the application and of the filing of the specification and other papers. The Director may require a translation of the papers filed if not in the English language, and such other information as deemed necessary.

Claim Rejection-35 U.S.C. § 112

The claim is rejected under 35 U.S.C. § 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
 
The claim is indefinite and nonenabling because the single view is inadequate to cover the scope asserted. The reproduction asserts that the Print Head for Printers embodying the design has a three-dimensional configuration. The nature of a Print Head for Printers asserts a three-dimensionality that calls for illustration from more than one point of view in order to meet the requirements of 35 USC 112. A person working in the art of Print Head for Printers would not be able to make and use the design presented based solely on the one view provided. The Print Head for Printers is subject to multiple interpretations because of the uncertainty of the overall appearance of the claimed design.
 
It is not clear to the examiner if there are any amendments that can be made to the drawings or to the specification that will overcome the above rejection without introducing new matter to the original drawings. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion 

The claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.

 
Responding to Official USPTO Correspondence
 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be[SNC7] [BD8]  signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE NICHOLE BOWLY whose telephone number is (571)272-9546. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s trainer, Nicole Shiflet whose telephone number is (571) 272-9839 or the trainer’s supervisor, Eric Goodman can be reached on (571)272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/D.N.B./
Examiner, Art Unit 2919 

/NICOLE C SHIFLET/Examiner, Art Unit 2919